Exhibit 10.3

CU BANCORP

2007 EQUITY AND INCENTIVE PLAN, AS AMENDED AND RESTATED

NOTICE OF GRANT OF RESTRICTED STOCK BONUS

Notice is hereby given of the grant of the following restricted shares of the
Common Stock of CU Bancorp pursuant to the CU Bancorp 2007 Equity and Incentive
Plan, as amended and restated (“Plan”).

NOW, THEREFORE, in consideration of the promises and of the mutual agreements
contained in this Notice of Grant of Restricted Stock (“Grant Notice”), the
parties hereto agree as follows:

Section 1. Definitions. As used in this Grant Notice, the following terms shall
have the following respective meanings:

 

Agreement:

   CU Bancorp Restricted Stock Bonus Award Agreement

Company:

   CU Bancorp

Participant:

  

Grant Date:

   10/29/2015 Number of Shares of Restricted Stock Granted:    1,170

Restricted Stock Bonus:

   The award of shares of the Company’s Common Stock granted to Participant
pursuant to the Plan, the Agreement, and this Grant Notice and subject to the
restrictions set forth therein.

Value of Stock on Date of Grant:

   $25.62 per share, which is the closing price of the Company’s Common Stock on
the date of Grant.

Vesting Commencement Date:

   10/29/2015

Vesting Schedule

   “The restricted stock shares are subject to time-based vesting pursuant to
which the shares will vest on the earlier of October 29, 2016 or the date of CU
Bancorp’s 2016 Annual Shareholder Meeting.”

Plan:

   The Company’s 2007 Equity and Incentive Plan, as amended and restated
July 31, 2014

 

i



--------------------------------------------------------------------------------

Capitalized terms used in this Grant Notice and not otherwise defined shall have
the meanings ascribed thereto in the Plan and/or the Agreement.

Section 2.

 

Restricted Stock Bonus Award:

  

Other Restricted Stock Award:

   0 shares

Restriction Period. All of the Restricted Stock is subject to Vesting Condition
should Participant’s service terminate. Provided that Participant’s Services are
continuing, restrictions shall lapse upon the earlier of the following: (a) in
accordance with the schedule set forth in the sentence which follows immediately
below or (b) upon a Change in Control.

All restrictions shall lapse on                     . Upon the termination of
Participant’s service all of the Restricted Stock which continues to be subject
to Vesting Conditions immediately prior to such termination shall be forfeited
by Participant, ownership of all such forfeited Restricted Stock shall transfer
back to the Company and Participant shall have no further rights with respect to
any of such forfeited Restricted Stock.

Section 3. Interpretation. The terms and provisions of the Plan and the
Agreement are hereby incorporated into this Grant Notice as if set forth herein
in their entirety. Participant hereby agrees to be bound by the terms of the
Plan, the Agreement, and this Grant Notice and by the fact that the Restricted
Stock is granted subject to and in accordance with the Plan, the Agreement and
this Grant Notice. In the event of a conflict between any provision of this
Grant Notice or the Agreement and the Plan, the provisions of the Plan shall
control. A copy of the Agreement and the Plan are available, without charge,
upon request.

[Remainder of page intentionally left blank]

 

ii



--------------------------------------------------------------------------------

Section 4. Notices. Delivery of documents and notices shall be given in
accordance with Section 13.4 of the Agreement, as follows:

(a) if to the Company, to it at:

CU Bancorp

15821 Ventura Blvd., Suite 100

Encino, California 91436

Attention: General Counsel

(b) if to Participant, to him or her at:

The last address set forth in the Company’s records

Section 5. Additional Terms/Acknowledgements: The undersigned Participant
acknowledges receipt of, and understands and agrees to, this Grant Notice, the
Restricted Stock Bonus Agreement and the Plan. Participant further acknowledges
that as of the Date of Grant, this Grant Notice, the Restricted Stock Bonus
Agreement and the Plan set forth the entire understanding between Participant
and the Company regarding the Restricted Stock granted pursuant hereto and
supersedes all prior oral and written agreements on that subject.

 

Dated: 10/29/2015   CU BANCORP,     By:  

/s/ Anita Y. Wolman

    Name:   Anita Y. Wolman     Its:   EVP, General Counsel

BY EXECUTION BELOW I ACCEPT ALL TERMS AND CONDITIONS OF THE PLAN, THE AGREEMENT
AND THIS GRANT NOTICE.

 

    PARTICIPANT: Dated:         (Signature)     Address for Notice:

Attachments:

Restricted Stock Bonus Award Agreement

 

iii



--------------------------------------------------------------------------------

CU BANCORP

RESTRICTED STOCK BONUS AWARD AGREEMENT

CU Bancorp (the “Company”) has granted to the Participant named in the Notice of
Grant of Restricted Stock Bonus (the “Restricted Stock Bonus Grant Notice”) to
which this Restricted Stock Bonus Award Agreement is attached (this
“Agreement”), shares of Restricted Stock of CU Bancorp (the “Restricted Stock”)
upon the terms and conditions set forth in the Restricted Stock Bonus Grant
Notice and this Agreement. This Restricted Stock Bonus is granted pursuant to
the CU Bancorp 2007 Equity Incentive Plan, as amended (“Plan”) the provisions of
which are incorporated herein by reference. Participant has performed Services
for the Company. By signing the Restricted Stock Bonus Grant Notice, the
Participant: (a) acknowledges receipt of and represents that the Participant has
read and is familiar with the Restricted Stock Bonus Grant Notice, this
Agreement and the Plan, (b) accepts the Restricted Stock Bonus subject to all of
the terms and conditions of the Restricted Stock Bonus Grant Notice, this
Agreement and the Plan and (c) agrees to accept as binding, conclusive, and
final all decisions or interpretations of the CU Bancorp Compensation,
Nominating and Corporate Governance Committee (the “Committee”) upon any
questions arising under the Restricted Stock Bonus Grant Notice, this Agreement
or the Plan.

1. DEFINITIONS AND CONSTRUCTION

1.1 Definitions. Whenever used, all capitalized terms used in this Agreement and
not otherwise defined herein shall have the meanings ascribed thereto in the
Restricted Stock Bonus Grant Notice, the Plan or as set out below:

(a) “Number of Shares of Restricted Stock” means the Number of Shares of
Restricted Stock Granted as set forth in the Restricted Stock Bonus Grant
Notice.

(b) “Restriction Period” means the period set forth in the Restricted Stock
Bonus Grant Notice during which shares subject to the Award are subject to
Vesting Conditions.

2. TERMS OF AWARD. Participant and the Company agree that the terms and
conditions of the Plan are incorporated in this Agreement by this reference and
that the terms of this Agreement are subject in their entirety to the terms of
the Plan. All questions of interpretation concerning this Agreement shall be
determined by the Committee. All determinations by the Committee shall be final
and binding upon all persons having an interest in the Award. Any Officer shall
have the authority to act on behalf of the Company with respect to any matter,
right, obligation, or election which is the responsibility of or which is
allocated to the Company herein, provided the Officer has apparent authority
with respect to such matter, right, obligation, or election.

3. AWARD OF RESTRICTED STOCK. Subject to the terms and conditions of this
Agreement and of the Plan in consideration of Services previously rendered by
Participant, the Company hereby grants to Participant the number of shares of
Restricted Stock set forth in the Restricted Stock Bonus Grant Notice (the
“Award”). All of the Restricted Stock is subject to Vesting Conditions should
Participant’s Service terminate. Provided that Participant’s Services are
continuing, restrictions shall lapse as set forth in the Restricted Stock Bonus
Grant Notice.

 

iv



--------------------------------------------------------------------------------

4. RESTRICTION PERIOD LIMITATIONS. Any shares of Restricted Stock granted
hereunder which are at any time subject to Vesting Conditions pursuant to
Section 3, may not be sold, pledged, donated, exchanged or otherwise transferred
until such shares of Restricted Stock are no longer subject to Vesting
Conditions pursuant to this Agreement.

5. EFFECT OF TERMINATION OF SERVICE. If the Participant’s service with the
Company terminates for any reason, any shares of Restricted Stock as to which
the Risk of Forfeiture has not yet lapsed shall immediately transfer back to the
Company and the Participant shall have no further rights with respect to any
forfeited Restricted Stock

6. LEGEND. All certificates representing any Restricted Stock subject to Vesting
Conditions pursuant to this Agreement (such Restricted Stock, the “Unvested
Restricted Stock”) shall have endorsed thereon the following legend:

THE TRANSFERABILITY OF THE SHARES EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO
THE TERMS AND CONDITIONS OF THE 2007 EQUITY INCENTIVE PLAN OF THE ISSUER AND AN
AWARD AGREEMENT ENTERED INTO BY THE REGISTERED OWNER AND THE ISSUER. COPIES OF
SUCH PLAN AND AGREEMENT ARE ON FILE IN THE OFFICES OF THE ISSUER.

7. RETENTION OF RESTRICTED STOCK OR CERTIFICATE FOR RESTRICTED STOCK. Any
certificate or certificates evidencing any Unvested Restricted Stock shall be
deposited with the Secretary of the Company. However, instead of issuing
physical stock certificates, the Company may also hold the Unvested Restricted
Stock in a book entry account in the name of Participant. Any such certificates
or such book entry shares shall be held by the Company until such times as the
Vesting Conditions of any such Restricted Stock shall have lapsed pursuant to
Section 3, after which the Company shall release to the Participant the
Restricted Stock as to which restrictions have lapsed.

8. PARTICIPANT SHAREHOLDER RIGHTS. Except as otherwise provided in the Plan or
this Award Agreement, at all times prior to lapse of any Vesting Conditions
applicable to, or forfeiture of, a Restricted Stock Bonus Award, the Participant
shall have all of the rights of a shareholder of the Company, including the
right to vote, and the right to receive any dividends with respect to the
Restricted Stock. Accordingly, Participant shall have the right to vote the
Unvested Restricted Stock and to receive any dividends payable with respect to
Unvested Restricted Stock.

9. TAXES.

(a) Participant shall be liable for any and all taxes, including withholding
taxes, arising out of the grant of the Award, issuance of the shares of
Restricted Stock or lapse of the Vesting Conditions of the shares of Restricted
Stock. The Company shall have the right to require the Participant to remit to
the Company an amount sufficient to satisfy federal, state, local or other
withholding tax requirements if, when, and to the extent required by law
(whether so required to secure for the Company an otherwise available tax
deduction or otherwise) prior to

 

v



--------------------------------------------------------------------------------

the delivery to the Participant of such Restricted Stock or any certificate or
certificates for such Restricted Stock. The obligations of the Company under the
Plan shall be conditioned on satisfaction of all such withholding obligations
and the Company shall, to the extent permitted by law, have the right to deduct
any such taxes from any payment of any kind otherwise due to the Participant.

(b) Subject to permissibility under applicable law and regulation, Participant
may elect to satisfy an applicable withholding requirement, in whole or in part,
by having the Company withhold shares of Restricted Stock otherwise due to the
Participant upon vesting of Restricted Stock hereunder, or to submit shares of
stock previously owned by the Participant. Participants may only elect to have
shares withheld having a market value on the date the tax is to be determined
equal to the minimum statutory total tax which could be imposed as a result of
the transaction. All elections shall be irrevocable, made in writing, signed by
the Participant, and shall be subject to any restrictions or limitations that
the committee deems appropriate.

(c) Participant shall be responsible for filing with the Internal Revenue
Service an appropriate written notice of election pursuant to Section 83(b) of
the Code, if Participant wishes to make such an election. Participant shall
notify the Company in writing if Participant files such an election (a form of
which is attached hereto) within 30 days of the date of this Agreement. In the
event it does not receive from Participant evidence of such filing, the Company
intends to claim a tax deduction for any amount which would otherwise be taxable
to Participant in the absence of such an election. PARTICIPANT ACKNOWLEDGES THAT
IT IS PARTICIPANT’S SOLE RESPONSIBILITY AND NOT THE COMPANY’S TO FILE TIMELY THE
ELECTION UNDER SECTION 83(b), EVEN IF PARTICIPANT REQUESTS THE COMPANY TO MAKE
THIS FILING ON PARTICIPANT’S BEHALF.

10. FRACTIONAL RESTRICTED STOCK. No fraction of a share of Restricted Stock
shall be deliverable hereunder, but in the event any adjustment hereunder of the
number of shares covered by this Agreement shall cause such number to include a
fraction of a share, such number of shares shall be adjusted to the nearest
smaller whole number of shares.

11. EFFECT OF CHANGE IN CONTROL. In the event of a Change in Control, the
Restriction Period applicable to the shares subject to the Award shall lapse
immediately prior to and conditioned upon the Change in Control, provided that
the Participant’s Service has not terminated prior to such date. Any lapse of
risks of forfeiture that occurred solely by reason of this Section shall be
conditioned upon the consummation of the Change in Control.

12. MISCELLANEOUS.

12.1 TRANSFERS IN VIOLATION OF RESTRICTIONS. The Company shall not be required
(i) to transfer on its books any Restricted Stock which shall have been sold or
transferred in violation of any of the provisions set forth in this Agreement,
or (ii) to treat as owner of such shares or to accord the right to vote as such
owner or to pay dividends to any transferee to whom such shares shall have been
so transferred.

 

vi



--------------------------------------------------------------------------------

12.2 FURTHER ASSURANCES. The parties agree to execute such further instruments
and to take such action as may reasonably be necessary to carry out the intent
of this Agreement.

12.3 NOTICES. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon delivery to Participant at
such Participant’s address then on file with the Company.

12.4 NO EMPLOYMENT OR GUARANTEE OF CONTINUED RELAT1ONSHIP. Nothing contained in
the Plan or in this Agreement shall confer upon the Participant any right to the
continuation of employment or other association with the Company (or with any
Affiliate of the Company).

12.5 CONSENT OF SPOUSE/DOMESTIC PARTNER. Participant agrees that Participant’s
spouse’s or domestic partner’s interest in the Award is subject to this Award
Agreement and such spouse or domestic partner is irrevocably bound by the terms
and conditions of this Award Agreement. Participant agrees that all community
property interests of Participant and Participant’s spouse or domestic partner
in the Award, if any, shall similarly be bound by this Award Agreement.
Participant agrees that this Award Agreement is binding upon Participant’s and
Participant’s spouse’s or domestic partner’s executors, administrators, heirs
and assigns. Participant represents and warrants to the Company that Participant
has the authority to bind Participant’s spouse/domestic partner with respect to
the Award. Participant agrees to execute and deliver such documents as may be
necessary to carry out the intent of this Section 12.5 and the consent of
Participant’s spouse/domestic partner.

12.6 GOVERNING LAW. This Agreement and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed, and
construed and interpreted in accordance with the laws of the state of California
without regard to its principles of conflicts of laws.

12.7 COUNTERPARTS. This Agreement may be executed in counterparts.

12.8 ENTIRE AGREEMENT. This Agreement, including the Restricted Stock Bonus
Grant Notice and the Plan, constitute the entire agreement of the parties with
respect to the subject matter hereof.

IN WITNESS WHEREOF, the parties have executed this Agreement on 10/29/2015

 

CU BANCORP     PARTICIPANT By  

/s/ Anita Y. Wolman

   

 

      (Sign above this line) Name:   Anita Y. Wolman     Its:   Executive Vice
President     Name:                                                (Please
print)

 

vii